DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Jay on June 29, 2022.

The application has been amended as follows: 
Replace claim 19 with the following: --A method of reducing photo-yellowing comprising providing the radiation curable aqueous composition (I) of claim 1 with a radiation curable ethylenically unsaturated compound (C) not containing any compounds (iv) in its backbone, wherein photo-yellowing of the radiation curable ethylenically unsaturated compound (C) not containing any compounds (iv) in its backbone is reduced.--


This Office Action is in response to the amendments and arguments filed June 3, 2022.  
Claims 1-2 and 4-15 are allowable. Claims 16-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I, II, III, IV, and V, as set forth in the Office action mailed on October 28, 2021, is hereby withdrawn and claims 16-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-2 and 4-19 are currently pending wherein claims 1-2 and 4-15 read on a radiation curable aqueous composition, claim 16 reads on a coating composition, paint, ink, varnish or adhesive using said composition, claims 17 and 18 read on a process for preparing a coating with a reduced photo-yellowing using said composition, and claim 19 reads on a method of reducing photo-yellowing using said composition. 

Allowable Subject Matter
Claims 1-2 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Van Casteren et al (US 2010/044915) and Schmucker et al (US 2015/0307738).

Summary of claim 1:
A radiation curable aqueous composition (I) with reduced photo- yellowing, said composition comprising
- water, and
- at least one saturated carboxylic acid hydrazide-containing compound (H1) and at least one ethylenically unsaturated compound (EC) and/or
- at least one ethylenically unsaturated carboxylic acid hydrazide-containing compound (H2),
wherein the saturated carboxylic acid hydrazide-containing compound (H1) is prepared from:
(i) at least one compound containing free isocyanate groups, and 
(iv) at least one carboxylic acid hydrazide compound, 
wherein the ethylenically unsaturated carboxylic acid hydrazide-containing compound (H2) is prepared from: 
(i) at least one compound containing free isocyanate groups, 
(ii) at least one ethylenically unsaturated compound containing at least one group capable of reacting with an isocyanate and further at least one ethylenically unsaturated group, and 
(iv) at least one carboxylic acid hydrazide compound, and 
wherein the amount of carboxylic acid hydrazides compound (iv) used for the synthesis of the ethylenically unsaturated carboxylic acid hydrazide-containing compound (H2) or the saturated carboxylic acid hydrazide-containing compound (H1), expressed in % wt of active - NH-NH- groups relative to the total weight of compounds (H2), (H1), and (EC) is higher than 0.2 wt%,
thereby forming a carboxylic acid hydrazide-containing compound (H) containing at least one -C(=O)NH-NH-C(=O)-NH- linkage.

VC teaches a radiation curable aqueous coating composition (abstract) that contains a polyurethane (abstract) that contains a compound made from an isocyanate terminated prepolymer (0060) and a chain extender that is a hydrazide of dicarboxylic acid (0064) (reading on H1 having the claimed linkage) as well as a radiation curable component (B) (0070) that includes (meth)acrylates (0070) (reading on EC).  VC teaches the hydrazide compound to be formed using an organic polyisocyanate (0012) and an isocyanate reactive compound containing radiation curable functional groups (iv) (0015) which is an ethylenically unsaturated group (0050).  However, VC does not teach or fairly suggest the claimed radiation curable aqueous composition wherein the composition has reduced photo-yellowing, the compound (H1) or (H2) has the claimed linkage, and wherein the %wt of active -NH-NH- groups is higher than 0.2%.  Applicants have further shown that when the amount of the -NH-NH groups is lower than the claimed 0.2%, the yellowing is unexpectedly higher.

Schmucker teaches a water borne coating composition (abstract) that includes an aqueous polyurethane resin that has hydrazinecarboxamide linkages and reactive hydrazide functional groups (abstract) wherein the hydrazinecarboxamide linkage contains the following formula:

    PNG
    media_image1.png
    78
    147
    media_image1.png
    Greyscale

(0014) wherein R1 is an alkyl group, and the reactive hydrazide functional group has the following formula:

    PNG
    media_image2.png
    53
    115
    media_image2.png
    Greyscale

(0016) that is made from an isocyanate and an adipic acid dihydrazide (0019).  Schmucker further teaches the addition of polyacrylate compounds (0042) and for the composition to be cured through the reaction of the functional groups through an external stimulus (0035).  However, Schmucker does not teach or fairly suggest the claimed radiation curable aqueous composition wherein the external stimulus is UV radiation, wherein the compound (H1) or (H2) has the claimed backbone to have the claimed structure, and wherein the compound (H1) or (H2) has the wt% of -NH-NH- being higher than 0.2%.  Applicants have further shown that when the amount of the -NH-NH groups is lower than the claimed 0.2%, the yellowing is unexpectedly higher.
In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763